        Case 1:16-cr-00776-VEC Document 1022
                                        1021 Filed 09/09/21 Page 1 of 2
                                                                      1




 MEMO ENDORSED                                     USDC SDNY
                                                   DOCUMENT
September 9, 2021                                  ELECTRONICALLY FILED
                                                   DOC #:
Honorable Valerie E. Caproni                       DATE FILED: 9/9/2021
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Kaloyeros, et al. S2 16 Cr. 776 (VEC)

Dear Judge Caproni:

       I write on behalf of defendant Steven Aiello, who has been on bail pending the appeal in
this matter. Yesterday the Second Circuit affirmed the convictions of all appellants. I write to
respectfully request that Your Honor set the deadline by which Mr. Aiello must surrender as 60
days after the Court of Appeals issues its mandate, consistent with his co-defendants who have
also remained on bail pending appeal, and that Your Honor recommend to the Bureau of Prisons
that Mr. Aiello be designated to FCI Otisville. The government has no objection to either
request.

        As the Court knows, in December 2018, this Court sentenced Mr. Aiello to 36 months in
prison. In March 2019 the Court of Appeals stayed Mr. Aiello’s surrender date until “seven days
after the merits panel advises counsel that the matter has been submitted for decision.” (Case 18-
2990, Doc. 86). The Court heard oral argument on March 12, 2020, and then issued an Order
continuing Mr. Aiello’s stay “pending a decision by the panel on the merits.” (Doc. 219). That
Order, however, does not specify precisely when Mr. Aiello is to report to prison.

        We conferred with AUSA Matthew Podolsky, and the government does not object to Mr.
Aiello’s surrendering 60 days after the Court of Appeals’ mandate. Mr. Aiello respectfully
requests this additional time so he can put his family, personal, and business affairs in order, and
so the BOP can designate him to a facility. We understand the BOP’s prior designation of
Canaan is likely no longer operative, and, in any event, Mr. Aiello seeks to petition the BOP to
designate him to Otisville so that his children (who now reside in New York City) will better be
able to visit him. We therefore also respectfully request that Your Honor recommend that Mr.
Aiello be housed at Otisville. The government also has no objection to the latter request.

       We thank the Court very much for its consideration.

                                                      Respectfully submitted,
                                                      /s/ Alexandra A.E. Shapiro
                                                      Alexandra A.E. Shapiro
cc: All counsel of record (via ECF)
Case 1:16-cr-00776-VEC Document 1022 Filed 09/09/21 Page 2 of 2



 Application GRANTED. Mr. Aiello must
 surrender 60 days after the Court of Appeals'
 mandate. The Court will request that Mr. Aiello be
 designated to FCI Otisville.


SO ORDERED.



                                    9/9/2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
